DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Laslaz; Gerard (US 2006/0133949, hereinafter referred to as "Laslaz").
Regarding claims 8 and 10, Laslaz teaches an aluminum alloy containing [0021-0033]:
Element 
Instant Claims
Laslaz ranges
Relationship 
Mo
0.001-0.50%
0.03-0.30%
Falls within
Mg
≥0.10 and <0.30%
<0.1%
Close
Mn
≥0.10 and <0.40%
0.1-0.5%
Encompassing
Fe
≤1.5%
<0.9%
Falls within
Cu
0.25-4.00%
2.0-5.0%
Overlapping
V
0.001-0.25%
0.02-0.30%
Overlapping
Si
8.0-11.0% (claim 10)
4.5-10
Overlapping
Impurities
<0.05%
<0.30%
Encompassing
Al
remainder
remainder
-


	Overlapping and encompassing ranges are prima facie obviousness. Furthermore, Laslaz discloses Cu in amounts of 2-5% as being effective for structural hardening of the alloy, V in amounts of 0.02-0.30% for forming dispersoid stables during solution heat treating [0034, 0040], Mn in amounts of more than 0.1% and up to 0.5% for improving mechanical strength of the alloy [0041]. Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the ranges of Mg are so close, one skilled in the art would have expected substantially similar properties to result. See MPEP 2144.05(I). 
Regarding claim 11, Laslaz teaches the aluminum alloy, further containing [0021-0033]:
Element 
Instant Claims
Laslaz ranges
Relationship 
Ti
≤0.3%
0.03-0.25%
Falls within
Zr
≤0.3%
0.05-0.25%
Falls within
Sr
≤400 ppm 
-
Falls within (0%); overlapping
Zn
≤1.5%
<0.3%
Falls within
Cr
≤0.25%
0.03-0.30%
Overlapping

≤0.20%
<0.4%
Encompassing
Co
≤0.15%
-
Falls within (0%); overlapping


Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Laslaz is silent on contents of Sr and Co; however, they are expected to be either absent or present within the other elements range of <0.10 each [0033].  Sr at 0 ppm would meet the claimed range, or alternatively, Sr present in <1000 ppm would overlap with and render obvious the claimed Sr content. Similarly, Co at 0% would meet the claimed range, or alternatively, Co present in <0.10% would overlap with and render obvious the claimed Co content. 

Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (US 2016/0250683, hereinafter referred to as "Wang").
Regarding claims 8 and 10, Wang teaches an aluminum alloy including [0006]:
Element 
Instant Claims
Wang ranges
Relationship 
Mo
0.001-0.50%
0-0.2%
Overlapping
Mg
≥0.10 and <0.30%
0.2-0.55%
Overlapping
Mn
≥0.10 and <0.40%
0.1-0.6%
Encompassing
Fe
≤1.5%
0.2-1.2%
Falls within
Cu
0.25-4.00%
0-1.5%
Overlapping
V
0.001-0.25%
0-0.2%
Overlapping
Si
8.0-11.0% (claim 10)
5-14%
Encompassing
Impurities
<0.05%
0-0.2%
Encompassing
Al
remainder
balance
-


Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 11, Wang teaches the aluminum alloy further including [0006-0007]
Element 
Instant Claims
Wang ranges
Relationship 
Ti
≤0.3%
0-0.2%
Falls within
Zr
≤0.3%
0-0.2%
Falls within

≤400 ppm 
0-150 ppm
Falls within
Zn
≤1.5%
0-0.8%
Falls within
Cr
≤0.25%
-
Falls within (0%)
Ni
≤0.20%
0-0.2%
Same
Co
≤0.15%
0-0.2%
Overlapping


Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 

Response to Arguments
Applicant's arguments filed 12/23/2020 regarding the rejection under 35 U.S.C. 103 over Laslaz (US 2006/0133949) have been fully considered but they are not persuasive. 
Applicant argues that Laslaz does not teach the amended Mg content of at least 0.10 wt.% and less than 0.30 wt.% of the instant claim 1 as Laslaz discloses an Mg content of <0.1 and preferably <0.03%, and thus requires much lesser amounts of magnesium. The Examiner does not concur. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123. The difference between the Mg content of Laslaz of <0.1% and the instant Mg content of at least 0.10% is infinitesimal, such that Laslaz is still seen to render obvious the instant Mg content as a close range. See MPEP 2144.05(I). 
Applicant further argues that as Laslaz teaches an Fe content of <0.9%, nothing in the disclosure of Laslaz would have suggested to a person of skill in the at the advantages of adjusting the Mg content in an Al alloy having a high Fe content to the claimed range. The Examiner does not concur. The Examiner presumes Applicant is reiterating a previous argument in the remarks (Pg. 4-5) which refers to the instant specification reciting “brittle intermetallic phases are suppressed in alloys having a high Fe content (Fe: iron) by means of the low magnesium content, or magnesium proportion which leads to an increase in ductility,” [0009] .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0202477 and FR2859484A1 teach similar aluminum alloy compositions 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736